 Case 6:21-cv-00251-JDK-KNM Document 6 Filed 08/04/21 Page 1 of 3 PageID #: 15




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
BRANDON GOBER, #01942989,                   §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:21-cv-251-JDK-KNM
                                            §
ROBERT GUITIEREZ, et al.,                   §
                                            §
      Defendants.                           §
                                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Brandon Gober, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

 case was referred to United States Magistrate Judge K. Nicole Mitchell for findings

 of fact, conclusions of law, and recommendations for disposition.

       On July 2, 2021, Judge Mitchell issued a Report recommending that Plaintiff’s

 civil rights action be dismissed with prejudice for the purposes of proceeding in forma

 pauperis. She also recommended that Plaintiff’s motion for leave to proceed in forma

 pauperis (Docket No. 2) be denied—as Plaintiff has accumulated at least three strikes

 under the Prison Litigation Reform Act before filing this June 2021 lawsuit. Judge

 Mitchell also found that Plaintiff failed to demonstrate imminent danger under

 § 1915(g). Docket No. 4. A copy of this Report was sent to Plaintiff at his address.

 The docket reflects that Plaintiff received a copy of the Report on July 7, 2021. Docket

 No. 5. To date, however, no objections to the Report have been filed.



                                            1
Case 6:21-cv-00251-JDK-KNM Document 6 Filed 08/04/21 Page 2 of 3 PageID #: 16




      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Plaintiff did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews the legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 4) as the findings of this Court.

Therefore, it is ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED, with

prejudice for the purposes of proceeding in forma pauperis under 28 U.S.C. § 1915(g),

but without prejudice as to the refiling of his lawsuit without seeking in forma

pauperis status. If Plaintiff pays the requisite $402 filing fee within fifteen days of

this Order, the lawsuit shall proceed as though the full filing fee had been paid from




                                              2
Case 6:21-cv-00251-JDK-KNM Document 6 Filed 08/04/21 Page 3 of 3 PageID #: 17




the outset. Further, it is ORDERED that Plaintiff’s motion for leave to proceed in

forma pauperis (Docket No. 2) is DENIED.

         So ORDERED and SIGNED this 3rd day of August, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                        3
